Citation Nr: 1734898	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-25 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for toe deformity, 2 through 5, with mild clawing, left foot, as secondary to the service-connected disability of post-operative left Achilles tendon with Achilles tendinosis.

2.  Entitlement to service connection for headaches (also claimed as muscle tension headaches).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 13, 1975, to June 12, 1979.  He also had active duty service from June 13, 1979 to December 5, 1979 under "other than honorable conditions."

This appeal comes to the Board of Veterans' Appeals (Board) from September 2003 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In this decision, the Board is denying the Veteran's claim for service connection for a toe deformity and granting service connection for headaches.


FINDINGS OF FACT

1.  The Veteran's toe deformity first manifested many years after service separation, is not related to a disease or injury or other event in active service; and is not caused by or permanently aggravated by a service-connected disability.

2.  In resolving all doubt in the Veteran's favor, headaches that manifested in service have continued to date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a toe deformity have not been met.
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a) (2016); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran claims that he has a toe deformity related to his service-connected left Achilles disability.  The record does not support his assertions.

As a preliminary matter, the Board finds that the record on appeal establishes that a toe deformity was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of this condition.  The Veteran's physical profile, summarized on his October 1979 separation examination report with the acronym "PULHES," notes a "3," one or more medical conditions or physical defects that may require significant limitations, in the "L" category which is indicative of "lower extremities."  The examination noted that the Veteran had a permanent L3 profile for chronic left Achilles tendonitis.

The Veteran's post-service record on appeal is similarly negative for complaints or findings of a toe deformity for many years.  Therefore, service connection for a toe deformity on a direct or presumptive basis is denied.

The first indication of a toe deformity in the record is a November 1995 neurological consultation in which the evaluator noted that a biomechanical evaluation revealed that the Veteran had some hammertoe deformity.  Later medical reports note dorsiflexion of the second to fifth toes.  An August 2010 VA examiner noted that the Veteran reported his toe deformity originated in 2008.  The Veteran reported intermittent swelling and rolling to the side.  The examiner opined that the minor, correctible changes to the Veteran's toes was due to the second toe being longer than the first and was not related to his service-connected left Achilles disability.

Based on the foregoing, the Board finds the VA examiner's opinion to be highly probative.  The record shows that, given the benefit of the doubt, the Veteran's toe deformity manifested in 1995, roughly 19 years after his in-service injury.  The Veteran himself reported that he had swelling and cramping in his toes beginning in 2008.  The record lacks evidence that his medical providers connected his toe deformity to his left Achilles disability, and the Veteran does not have the medical training to be competent to do so.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Without competent evidence to establish a relationship between the Veteran's toe deformity and his period of active service or service-connected left Achilles disability, the Board finds that the VA medical examination has more probative weight than the Veteran's own lay statements as to causation.  Therefore, secondary service connection is not warranted.

For a chronic disability to be established through continuity of symptomatology, the claimant must demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Regarding the Veteran's headache disability, STRs show that he suffered from a headache in service that lasted six days before he reported to a medic for care.  The Veteran reported that he self-treated continuous, intermittent headaches from separation.  Post-service VA and private treatment records show that the Veteran has received medical treatment and medication for his headaches since 1992.  In March 2004, the Veteran's treating physician opined that his tension headaches were related to the types of headaches that he suffered from in service.  An October 2012 VA examiner opined that the Veteran's disability was not related to service due to the fact that STRs documented only one episode requiring treatment, and no documented evidence after discharge showed a chronic headache problem related to his active duty service.

The Board finds the VA examiner's opinion to be inadequate because it does not take into account the Veteran's lay statements regarding self-treatment.  The Veteran reported that stress increased his headaches, which manifested with pulsating, throbbing pain on both sides of his head.  Post-service treatment records document both the Veteran's reports of self-treatment and VA and private medical treatment for chronic headaches.  The Veteran is competent to report symptoms of headaches.  The Board finds the Veteran's credible lay statements and his contemporaneous statements in pursuit of medical treatment to be of significant probative value and the most persuasive evidence with regards to the question of whether his current headaches are chronic and continuous since service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for headaches is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a toe deformity is denied.

Service connection for headaches is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


